*62Opinión del
Juez Asociado Señor Díaz Cruz
con la cual con-curren los Jueces Asociados Señores Rigau, Torres Rigual, y Cadilla Ginorio
San Juan, Puerto Rico, a 28 de febrero de 1974
Como parte del esfuerzo gubernamental para allegar fondos públicos, y especialmente para asegurar la responsa-bilidad fiscal de las corporaciones, se aprobó por la Asamblea Legislativa hace muchos años, la Ley Núm. 50 de 7 de mayo de 1937 (34 L.P.R.A. sec. 1661) que citamos:
“Cuando una corporación cometiere un delito menos grave podrá formularse denuncia contra dicha corporación ante la corte correspondiente como si se tratara de un individuo particular; Disponiéndose, que la denuncia podrá presentarse contra la corporación como tal, o contra el administrador, gerente, mayordomo, superintendente, capataz o director de la corpora-ción que hubiere cometido la infracción de la ley o reglamento de que se trate.”
En el curso de sus operaciones mercantiles, la corporación porteadora Add Airfreight entregó una mercancía que no había pagado impuestos. Se denunció a su presidente y a su administrador general por infracción del Art. 71 de la Ley de Impuestos sobre Artículos de Uso y Consumo que es la Núm. 2 de 20 de enero de 1956 enmendada (13 L.P.R.A. sec. 4071). (1)
Una mitad del tribunal absolvería al gerente general Serrano en base a su propio testimoio de “que él no tenía que ver directamente con la entrega de mercancía, ni dio órdenes *63para su entrega y que el encargado de esta función era el vice-presidente Sr. Orlando Torres y que había un gerente de entrega, Sr. Mario Vélez.” Su defensa es un cándido “yo no fui”, a todas luces inaceptable.
Es irrazonable pretender que para probar el delito come-tido por la corporación tenga el Estado que averiguar cuál de sus oficinas o divisiones tenía a su cargo la entrega de mer-cancía en el caso específico, o en la alternativa denunciar al chófer o al peón del camión que llevan a efecto la entrega física de la mercancía. Para eso no había necesidad de legislar como se hizo mediante Ley Núm. 50 de 7 de mayo de 1937 (34 L.P.R.A. sec. 1661) supra.
Esta ley tiene como fin traer las corporaciones a responder ante la justicia con igual eficacia que se persigue al infractor no incorporado; no fue la intención inmunizar las corpora-ciones contra procesos criminales como resultaría ante la exigencia de probar una participación directa de cada oficial o director en cada entrega de mercancía. Si la principal gestión comercial de todo porteador marítimo, aéreo o terrestre, almacenista o depositario es entregar mercancía, las personas naturales que opten por las ventajas corporativas para dedicarse a hacer negocios deben estar avisadas de que no podrán burlar el pago de impuestos, y que si lo hacen los directores y oficiales responderán bajo la misma ficción jurí-dica al amparo de la cual libremente se han organizado.
La opinión que a ésta se opone lee en la Ley Núm. 50 algo que el estatuto no contiene cuando dice: “si determináramos que se refiere a la corporación estaríamos diciendo que el ‘disponiéndose’ tiene el efecto de descartar la exigencia de causalidad que en todo caso de responsabilidad criminal o *64civil, como regla general, debe ser demostrado, y que en los casos penales debe surgir más allá de duda razonable.”
Esta fue una ley aprobada para evitar la evasión de impuestos por las corporaciones, y siendo ése su único objetivo no vemos cómo pueda excluírselas por interpretación.
La letra del estatuto no impone ninguna responsabilidad absoluta a los oficiales o empleados de la corporación. Nada hay que les impida rebatir la acusación con evidencia que establezca su desvinculación del acto de evasión contributiva por parte de la corporación. La ley ni siquiera establece una presunción controvertible ni regla evidenciaría fijando respon-sabilidad prima facie, método en entera armonía con la Constitución. Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973). ¿Por qué eximir de responsabilidad implícita y dar a los oficiales corporativos un tratamiento distinto en el campo del Derecho Penal del que le damos al jefe de familia en cuyo hogar se encuentra un arma de fuego sin registrar; al dueño de un puesto de leche al detall que recibe la leche en envases cerrados de la planta pasteurizadora y que luego el inspector de salud encuentra adulterada; a los ocupantes de un auto-móvil privado donde se hallaren armas o explosivos; o al pequeño comerciante que tenga en su aparador bebidas alcohó-licas sin la correspondiente licencia expedida por el Secretario de Hacienda? ¿Hemos llegado al punto de decir que a éstos no podrá procesárseles “a menos que fueren conectados con la comisión del delito” cuando las circunstancias incriminantes se reducen a vivir en la casa, figurar su nombre en la licencia del puesto, abordar el automóvil o poseer las botellas de licor, en los respectivos casos señalados?
Debe confirmarse la sentencia apelada.

 Este artículo reza en lo pertinente así:
“Ningún porteador marítimo, aéreo o terrestre ni ningún almacenista o depositario que tenga bajo su custodia artículos tributables por este Subtítulo, podrá entregar la mercancía al consignatario, o persona que pro-piamente la reclame, a menos que se le presente una certificación del Secretario autorizando la entrega de dicha mercancía y en la forma que por Reglamento éste prescriba. Cualquier porteador, o depositario que *63viole esta disposición, además de ser convicto de un delito menos grave (misdemeanor), vendrá obligado al pago del impuesto correspondiente a dicha mercancía, incluyendo recargos, intereses, multas administrativas, y demás penalidades prescritas en este Subtítulo si dicho pago no es efectuado por el contribuyente.”